I concur upon the sole ground that the petition in this case does not state all the facts upon which the application is based otherwise than upon information and belief, without stating the source of the petitioner's information or the grounds of his belief. Although the allegations as to the sale of liquor on Sunday are sufficient and not upon information and belief, other of the essential facts are not so stated, and hence the petition was insufficient to authorize the action of the judge in making the order appealed from.
I do not concur in this decision upon any other ground. While it has been said that a tax certificate possesses some of the elements of property, and to an extent may be so regarded, still it is at most a qualified property, subject to all the provisions of the statute and may be canceled or destroyed in the manner specified. In other words, the right of property is a conditional one, which is subject to all the contingencies provided for by the statute, among which is the liability of being canceled and annulled for any of the reasons and in the manner specified in the statute.